Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Cytogen Corporation (the "Company") for the period ended September 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned, Kevin J. Bratton, Senior Vice President, Finance, and Chief Financial Officer of the Company, hereby certifies, pursuant to 18 U.S.C. Section 1350, that, based upon my knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Dated:November 14, 2007 /s/ KEVIN J. BRATTON Kevin J. Bratton Senior Vice President, Finance, and Chief Financial Officer (Principal Financial and Accounting Officer)
